PER CURIAM.
In this appeal from an order denying appellant’s petition for a writ of habeas corpus, it is apparent from the record before us as well as that before the lower court, that appellant has failed to demonstrate his right to the writ. The record before us now indicates that the Municipal Judge did negligently fail to comply with the first remand from the Circuit Court, and did also fail to rule upon the insolvency of the appellant, or to follow the law as set down by the Supreme Court of the United States in North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), but, inasmuch as the order denying the petition is without prejudice, we think, and so *517hold, that the order appealed from should be and is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.